Citation Nr: 0528798	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-24 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the receipt of educational assistance benefits 
under Chapters 30 and 32, Title 38, United States Code, and 
under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel











INTRODUCTION

The veteran had active military service from June 1980 to 
September 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                 

In the veteran's substantive appeal received in July 2004, 
the veteran indicated that he desired a hearing before a 
member of the Board at the RO.  A letter from the RO to the 
veteran, dated on August 5, 2004, shows that at that time, 
the RO had scheduled the veteran for a Travel Board hearing 
on August 19, 2004.  A notation on the letter reflects that 
the veteran cancelled the hearing due to health problems.  By 
a letter from the veteran to the RO, dated in October 2004, 
the veteran agreed to participate in a videoconference 
hearing as permitted under 38 C.F.R. § 20.700(e), and waived 
his right to appear personally before a member of the Board.  
A letter from the RO to the veteran, dated in July 2005, 
reflects that at that time, the RO had scheduled the veteran 
for a videoconference hearing before the Board in August 
2005.  However, he failed to report for his scheduled August 
2005 hearing.  In addition, a letter from the RO to the 
veteran, dated in August 2005, shows that at that time, the 
RO had scheduled the veteran for a videoconference hearing 
before the Board in September 2005.  A notation on the letter 
reflects that the hearing was cancelled.  Thus, in light of 
the above, the veteran's request for a hearing is considered 
withdrawn.  


FINDINGS OF FACT

1.  The veteran only has verified active service from June 
1980 to September 1985.  

2.  Nothing on file indicates that the veteran served in the 
Selected Reserve following his separation from active 
service.  

3.  The veteran did not elect to participate in or contribute 
to the Chapter 32 Post-Vietnam Era Veterans' Education 
Assistance Program (VEAP) during his period of active 
service, and more than 10 years has passed since his release 
from active service.


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for the receipt of 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3011, 3452 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 
(2005).  

2.  The basic eligibility requirements for the receipt of 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code, have not been met. 10 U.S.C.A. 
§ 16132 (West 2002); 38 C.F.R. § 21.7540 (2005).

3.  The basic eligibility requirements for the receipt of 
educational assistance benefits pursuant to Chapter 32, Title 
38, United States Code, have not been met.  38 U.S.C.A. §§ 
3202, 3221, 3222, 3232 (West 2002); 38 C.F.R. §§ 21.5040, 
21.5041 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board recognizes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was signed into law 
(see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  In this case, the RO informed the veteran that 
his claim was denied because under applicable VA law, he is 
not eligible to receive the benefits he seeks on appeal.  In 
a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not for application.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Barger v. 
Principi, 16 Vet. App. 132 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the veteran's claim solely because of a lack of 
entitlement under the law.

As noted, the material facts of this case are not in dispute.  
The veteran submitted a formal claim for the receipt of 
educational assistance benefits in January 2004.  On this 
form (VA Form 22-1990, Application for VA Education 
Benefits), he indicated that he was uncertain as to which 
educational assistance benefits applied to him, and so the RO 
evaluated his eligibility under all applicable programs.  The 
Board has done the same, and observes that the regulatory 
criteria governing the award of educational assistance 
benefits to veterans are certain and specific.  Pursuant to 
these criteria, unfortunately, there is no basis upon which 
the Board may grant the veteran these benefits.

Eligibility under Chapter 30, Title 38, United States Code

With regard to Chapter 30 benefits (the All-Volunteer Force 
Educational Assistance Program), the Board notes that an 
individual may be entitled to educational assistance under 
Chapter 30 if that person first entered on active duty as a 
member of the Armed Forces after June 30, 1985, or was 
eligible for an educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 3011(a)(1) 
(West 2002); 38 C.F.R. §§ 21.7040, 21.7042 (2005).  In this 
case, the evidence of record indicates that the veteran first 
entered on active duty in June 1980.  Therefore, he does not 
qualify for Chapter 30 educational benefits under 38 U.S.C.A. 
§ 3011(a)(1)(A) (West 2002), because he did not first enter 
on active duty after June 30, 1985.  The veteran also does 
not qualify for Chapter 30 educational benefits because of 
remaining Chapter 34 eligibility.  See 38 U.S.C.A. § 
3011(a)(1)(B), (C) (West 2002).  Veterans with remaining 
Chapter 34 eligibility as of December 31, 1989, may, under 
certain conditions, qualify for continued educational 
assistance under Chapter 30.  In order to be eligible under 
Chapter 34, however, one requirement is that the veteran must 
have qualifying service, generally dated between January 31, 
1955, and January 1, 1977 (but in some cases, through 
December 31, 1977).  See 38 U.S.C.A. § 3452 (West 2002).  As 
the record confirms that the veteran's active service did not 
begin until June 1980, however, his service period renders 
him ineligible under these provisions.

In light of the applicable criteria, the Board finds that the 
veteran is ineligible to receive Chapter 30 educational 
assistance benefits.  The law's requirements for eligibility 
for the receipt of these benefits are clear, and are premised 
initially on qualifying service, which the veteran does not 
have here.  In situations such as this, where a disposition 
is based entirely on the law, the veteran's claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts in this case, is dispositive, the 
benefit of the doubt doctrine per 38 U.S.C.A. § 5107(b) (West 
2002) is not for application.

Entitlement under Chapter 1606, Title 10, United States Code

Educational benefits are also available to members of the 
Selected Reserve under Chapter 1606, Title 10, United States 
Code.  Specifically, an individual who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or who is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132 (West 2002); 38 C.F.R. § 21.7540 (2005).  However, 
nothing on file indicates that the veteran served in the 
Selected Reserve following his separation from active 
service, and the veteran has not alleged that he enlisted in 
the Selected Reserve after his discharge.  Accordingly, the 
Board holds that the veteran is precluded from receiving 
educational assistance benefits under Chapter 1606 at this 
time.  Again, as the law, rather than the facts in this 
situation, is dispositive, the benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) are not for 
consideration.





Eligibility Under Chapter 32, Title 38, United States Code

Post-Vietnam Era Veteran's Educational Assistance Program 
benefits under Chapter 32, Title 38, United States Code, are 
available to a veteran if he meets all necessary 
requirements.  38 U.S.C.A. § 3202(1)(A)(i) (West 2002) 
provides that the term "eligible veteran" includes a 
veteran who: is not eligible for educational assistance under 
Chapter 34; entered military service on or after January 1, 
1977, and before July 1, 1985, served on active duty for a 
period of more than 180 days commencing on or after January 
1, 1977; and was discharged or released therefrom under 
conditions other than dishonorable.  See also 38 C.F.R. § 
21.5040 (2004).  There are some exceptions to meeting all of 
these requirements, see 38 U.S.C.A. § 3202(1)(B), (D) (West 
2002), but in this case, the Board recognizes that the 
veteran in fact meets all of these requirements.

38 U.S.C.A. § 3221(a) (West 2002) notes that each person 
entering military service on or after January 1, 1977, and 
before July 1, 1985, shall have the right to enroll in the 
Chapter 32 educational benefits program at any time during 
such person's service on active duty before July 1, 1985.  38 
U.S.C.A. § 3222(a) (West 2002) further provides that each 
person electing to participate in the program shall agree to 
have a monthly deduction made from his military pay, to be 
deposited in an account entitled the "Post-Vietnam Era 
Veterans Education Account."  In this case, the record 
reveals that the veteran, however, did not elect to enroll in 
this program during his active service, and did not authorize 
contributions from his military pay to fund it.  The 
veteran's DD Form 214, Certificate of Release or Discharge 
From Active Duty, specifically reflects that the veteran did 
not contribute to the Post-Vietnam Era Veterans' Educational 
Assistance Program.  In addition, the Board further observes 
that the veteran only had a period of 10 years after the 
completion of his active service (or until September 1995) to 
use any available educational assistance benefits under this 
chapter.  38 C.F.R. § 21.5041 (2005).  The Board recognizes 
that in the veteran's substantive appeal, dated in July 2004, 
the veteran stated that he was unaware that he only had a 10 
year period after the completion of his active service to use 
any available educational assistance benefits.  The Board 
acknowledges the veteran's situation, but notes that it is 
bound by the applicable law and regulations when determining 
claims for VA benefits, and is not permitted to make any 
exception to the law for this reason.    

In light of the above, the Board finds that the veteran is 
not eligible to receive educational assistance benefits under 
Chapter 32.  As the law, rather than the facts, is 
dispositive here, the benefit of the doubt provisions as set 
forth in 38 U.S.C.A. § 5107(b) are not applicable.


ORDER

Entitlement to the receipt of educational assistance benefits 
under Chapters 30 and 32, Title 38, United States Code, and 
under Chapter 1606, Title 10, United States Code, is denied.  





	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


